DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirovski et al. (2004/0204943).
Kirovski et al. disclose a method and device for processing inaudible tones comprising:  receiving content (via 140) from one or more source (figure 3); detecting one or more inaudible tones (abstract; and paragraphs 22 and 27-28) included in the content (via 146); extracting information associated with the one or more inaudible tones from the content (paragraph 23); determining usage information associated with the content in response to the information, the usage information includes at least licensing information and content information (paragraphs 13, 22, and 27-28); and communicating the usage information to one or more parties associated with the content (paragraphs 28, 35, and 66).
Kirovski et al. disclose the method and device, wherein the one or more sources are broadcasting content including the audio content (figures 1-3).
Kirovski et al. disclose the method and device, wherein the one or more inaudible tone are detected by one or microphones (paragraph 209).

Kirovski et al. disclose the method and device, wherein the licensing information includes at least one song-plays, location on the one or more inaudible tones are detected, and parties associated with the one or more sources (paragraphs 13, and 26-28).
Kirovski et al. disclose the method and device, wherein the content information includes at least the one or more performers, and music associated with the content (abstract; and paragraphs 26-28).
Kirovski et al. disclose the method and device, wherein the usage information is sent to a copyright owner of the content or parties with ownership or controlling interest in the content (paragraphs 11-21). 
Kirovski et al. disclose the method and device, wherein the inaudible tone and the licensing information are utilized to ensure that playback and licensing rights of the audio file by one or more sources are authorized (paragraphs 15-18 and 101).
Kirovski et al. disclose the method and device, further comprising:  detecting one or more inaudible tones in the audio file (paragraph 22); extracting the information associated with the one or more inaudible tones of the audio file (paragraph 23); determining whether conditions associated with the information are met (abstract); and performing one or more actions associated with the conditions of the information being met (paragraphs 26-28).
Kirovski et al. disclose an inaudible tone device (figures 1-3), comprising: a microphone (paragraph 209); logic in communication with the microphone controlling the inaudible tones device, the logic detects one or more inaudible tone device (paragraphs 209; and figures 1-3), and a transceiver in communication with the logic (figure 3).
Kirovski et al. provides the well known knowledge of utilizing stickers to adhere to a device (paragraph 12).
Kirovski et al. disclose the method and device, wherein the content includes title, writer, length  or copyright information (paragraphs 13-21 and 101).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
11/19/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837